Broyi.es, C. J.
The accused was tried on an accusation drawn under section 14 of the motor-vehicle act of 1927 (Ga. L. 1927, p. 226). The section reads: “ In case of accident to any pei'son or damage to any property [italics ours] upon the public street or highway, due to the operation of a motor-vehicle . . the operator of such machine shall immediately stop, and, upon request of the person injured or sustaining, damage thereby, or of any other person present, give such person his name and address, and if he is not the owner of such vehicle, then in addition the name and address of the owner thereof, and further he shall render such assistance as may be reasonable or necessary.7 The accusation did not allege accident or injury to any person, but averred that the accused, while operating a motor-vehicle, “did then and there damage the property, to wit, an automobile and motor-vehicle, of Joseph N. Taormina, while being operated by Eddie Walker.” However, upon the trial, the evidence, while disclosing an accident and injury to the person of Eddie Walker, did not show? any damage to the automobile ulhich Walker teas operating. It follows that there was a variance between a material allegation of the accusation and the proof; and that the court erred in overruling the defendant’s motion for a new trial. The assignments of error other than that dealt with above are without merit.

Judgment reversed.


MacIntyre and Guerry, JJ., concur.